         Case 1:18-cv-09011-JMF Document 229 Filed 02/11/21 Page 1 of 2




                                                     February 11, 2021

By ECF

Hon. Jesse M. Furman
United States District Judge
U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     Accent Delight Int’l Ltd. et al. v. Sotheby’s et al., No. 18-CV-9011

Dear Judge Furman:

               We write jointly on behalf of Plaintiffs and Defendants to request an extension of
the deadline for the close of fact discovery from March 31, 2021 to August 31, 2021. See ECF
No. 197. This is the parties’ second request for extension of a discovery deadline.

                 The parties require additional time to complete fact discovery despite their
diligent efforts and progress to date. Subject to resolution of the parties’ ongoing disputes
concerning the completeness of their respective productions, Plaintiffs completed their
production of 12,458 documents on December 18, 2020; Defendants produced 15,073 documents
by December 31, 2021, and by February 4, 2021 completed their production with an additional
2,458 documents (comprised largely of documents produced either in full or redacted form in
connection with the finalization of Sotheby’s privilege log or following review of a set of
previously reviewed documents in order to respond to a later discovery request by Plaintiffs that
was the subject of extensive negotiation). The large volume of documents still to be reviewed
compounds the need for additional time to complete fact discovery. Further, a substantial
number of documents have required and still require translation from other languages, including
French, German, and Russian; the parties need to work through the process of agreeing upon a
set of certified document translations heading into the deposition phase of the case, which has
not yet begun. As noted above, both parties also anticipate that there will be privilege and other
discovery disputes which will require further meet and confer sessions and potential court
rulings.

                Once document review is complete, the parties anticipate that at least 20
depositions will be required in this case, including third parties, current and former Sotheby’s
employees, and Plaintiffs’ representatives. The majority of the deponents live overseas in
different time zones and some depositions will require simultaneous translation, making it
difficult to conduct and schedule many of these depositions virtually. The ongoing pandemic
makes it impossible as of now to travel for these depositions. At the very least, scheduling and
conducting these depositions will be complicated and delayed. In addition, as the Court is aware,
some of the depositions in this case will be taken pursuant to the letters of request Sotheby’s has
obtained through the Hague Convention, a process which has required foreign court intervention
and created delays in service and proceeding. After extensive proceedings in the UK, the
deposition of Tetiana Bersheda is finally being scheduled but cannot take place before the
current discovery deadline. Jean-Marc Peretti has challenged the Swiss court’s order that he

                                                 1
         Case 1:18-cv-09011-JMF Document 229 Filed 02/11/21 Page 2 of 2

EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


provide evidence, and Sotheby’s understands that the Swiss court has mailed a request to Your
Honor; Sotheby’s intends to submit a letter to Your Honor shortly seeking relief in connection
with that request. Finally, although Sotheby’s obtained an order from the Singapore court
requiring Yves Bouvier to produce documents and be deposed, thereafter obtained an order from
the Singapore court allowing Sotheby’s to serve Mr. Bouvier in Singapore and through his
counsel in the United States, and subsequently served Mr. Bouvier, it is presently unclear when
that deposition will take place and whether Mr. Bouvier will seek to challenge the Singapore
court’s order. Further delay in this regard is therefore also anticipated.

               The requested extension would give the parties the necessary time to resolve these
issues and complete fact discovery. The next status conference in this case is scheduled for April
7, 2021 at 3:00pm.

                                                    Respectfully,


                                                    Daniel J. Kornstein & Marcus A. Asner


c.     All counsel of record (by ECF)


          The Application is GRANTED. The deadline for the close of fact discovery is hereby
          EXTENDED until August 31, 2021. The parties are warned, however, not to expect further
          extensions of the fact discovery deadline. The April 7, 2021 pretrial conference remains in
          effect; if the parties agree there is no need for a conference at that time, however, they may
          seek an adjournment by letter motion. The Clerk of Court is directed to terminate ECF No.
          228. SO ORDERED.




                                                                                           February 11, 2021
